Case 8:21-cv-00775-DOC-ADS Document 11 Filed 04/27/21 Pagelof1 Page ID #:66

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

Case No. SA CV 21-00775-DOC-(ADSx) Date April 27, 2021
Title Dannielle Fewster, et al. v. Hoag Memorial Hospital Presbyterian,
et al.

 

PRESENT: HONORABLE DAVID O. CARTER, UNITED STATES DISTRICT JUDGE

 

Kelly Davis Debbie Gale

Courtroom Clerk Court Reporter
ATTORNEY PRESENT ATTORNEYS PRESENT
FOR PLAINTIFF: FOR DEFENDANT:
Jesse Gessin Tami Smason

PROCEEDINGS: MOTION hearing via Zoom
(Held and Completed)

Case called. Also present via Zoom is Dr. Ally Hoppe, Dannielle Fewster,
and Roger Padilla. Court and counsel confer via Zoom regarding the
appropriate level of care to be administered. The Courts orders the Temporary
Restraining Order dissolved as previously ordered at 5:00 p.m

: 31

 

Initials of Deputy kd
Clerk

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
